Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The examiner acknowledges the applicant's submission of the amendment dated 7/30/2021.  At this point claims 7-16, 19-20 and 23 are pending in the instant application.


	RELEVANT ART CITED BY EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure.  See MPEP 707.05(c).

The prior art of record cited throughout prosecution teach various systems and methods for the replication of data in virtual tape storage systems.

	REASONS FOR ALLOWANCE
Claims 7-16, 19-20 and 23 are allowed.
The prior art of record including the disclosures of the above cited references neither anticipate nor renders obvious the below recited combinations.

The prior art of record including Bish (US 6,477,628) discloses the use of an unload commands in virtual tape storage which may trigger a backup process of copying data from a first tape storage device to a second tape storage device. However, none of the prior art teaches or renders obvious that unload parameters are received by a replicator in response to receiving a replication request at a network interface, or that data is replicated according to a 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	CONCLUSION
	(a) Status of Claims In the Application

Per the instant office action, the currently pending claims have received an action on the merits and are in condition for allowance.

	(b) Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-41402-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






	
	/RYAN BERTRAM/            Primary Examiner, Art Unit 2137